DETAILED ACTION
	This a non-final Office action in reply to the Response to Election/Restriction Requirement filed 11/12/2021 for the application filed 04/22/2020. Claims 1, 3, 4, and 6-12 have been amended. Claims 1-13 are pending:
Claim 13 has been withdrawn without traverse in the reply filed 11/12/2021.
Claims 2 and 5 were cancelled by applicant without prejudice in reply filed 11/12/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-208914, filed on 10/30/2017.
Election/Restrictions
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/12/2021. 
Applicants’ amendments to Claims 1, 3, 4, and 6-12 are acknowledged and fully considered. Examiner concludes that amendments to the claims affect the extent of applicability to the claimed subject matter, and the following rejections read upon each and every amendment to the claims.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 44 in Figure 1A-1B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim 1 includes the limitation “an optical system unit configured to emit light from the exit 
region”, wherein the specification recites “the optical system unit may include a movable scanning optical head that includes a laser scanning unit, a digital micromirror device, or the exit region” (See Paragraph [0017] of Application). Therefore, specification defines the optical system unit may include a movable scanning optical head that includes a laser scanning unit, a digital micromirror device, or the exit region as corresponding structure for the claimed placeholder of “an optical system unit”.
Claim 1 includes the limitation “a modeling unit that includes a modeling region and a 
photosensitive material”, wherein the specification recites “the modeling unit 20 includes a material tank 11 that is configured to contain the photosensitive material 15, and a modeling stage 13 that is arranged within the material tank 11” (See Paragraph [0028] of Application). Therefore, specification defines the modeling unit 20 includes a material tank 11 that is configured to contain the photosensitive material 15, and a modeling stage 13 that is arranged within the material tank 11 as corresponding structure for the claimed placeholder of “a modeling unit”.
Claim 1 includes the limitation “a film supplying mechanism configured to feed and wind the 
film”, wherein the specification recites “the film supplying mechanism 75 includes, for example, a pair of reels 76 and a plurality of (for example, two) tensioners 71” (See Paragraph [0061] of Application). Therefore, specification defines the film supplying mechanism 75 includes, for example, a pair of reels 76 and a plurality of (for example, two) tensioners 71 as corresponding structure for the claimed placeholder of “a film supplying mechanism”.
a support member that integrally supports the movable 
scanning optical head and the film supplying mechanism”, wherein the specification recites “note that the exit lens 45 is supported by a member 46 (refer to Fig. 1B) such as a frame or a plate above the modeling unit 20” (See Paragraph [0037] of Application). Therefore, specification defines member 46 (refer to Fig. 1B) such as a frame or a plate above the modeling unit 20 as corresponding structure for the claimed placeholder of “a support member”.
	Claim 12 includes the limitation “the gas supplying section configured to supply gas to the modeling region”, wherein the specification recites “the gas supplying section includes a nozzle that is long in a certain direction and is used to form such a film gas blow and it is sufficient if the nozzle is configured to eject gas to form a gas film (a gas curtain) between an exit region for light and the surface of a liquid of photosensitive material” (See Paragraph [0092] of Application). Therefore, specification defines the gas supplying section includes a nozzle that is long in a certain direction and is used to form such a film gas blow and it is sufficient if the nozzle is configured to eject gas to form a gas film (a gas curtain) between an exit region for light and the surface of a liquid of photosensitive material as corresponding structure for the claimed placeholder of “the gas supplying section”.
	Claim 12 includes the limitation “the gas exhausting section configured to exhaust the gas out of the modeling region”, wherein the specification recites “a gas exhausting section may be configured to purge the atmosphere surrounding the optical system unit” (See Paragraph [0091] of Application). Therefore, specification defines a gas exhausting section may be configured to purge the atmosphere surrounding the optical system unit as corresponding structure for the claimed placeholder of “the gas exhausting section”.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (WO 2016/122408 A1, submitted in prior Office action), hereinafter Chin in view of Yasukochi (US 2011/0101569 A1).
Regarding Claim 1, Chin discloses an exposure apparatus comprising: an optical system unit that includes an exit region, wherein the optical system unit is configured to emit light from the exit region (Curing Unit 30 in Figure 1, Page 7 Lines 1-5); a modeling unit that includes a modeling region (Build Platform 40 with Build Surface 41 in Figure 4) and a photosensitive material, (Page 12 Lines 8-11), wherein the photosensitive material is sensitive to the emitted light (Page 12 Lines 8-11); a translucent separation member (Lower Wall 11 in Figure 2, Page 7 Lines 5-7) between the exit region and the modeling region (Figure 2), wherein the translucent separation member is a film (lower wall 11 or flexible membrane 11 is made of, and can be a FEP film Page 7 Lines 11-27). Chin is deficient in disclosing a film supplying mechanism configured to feed and wind the film.

    PNG
    media_image1.png
    513
    725
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    460
    729
    media_image2.png
    Greyscale

	In the analogous art, Yasukochi teaches a three-dimensional stereolithography apparatus used in additive manufacturing and three-dimensional printing capacities (Abstract). Yasukochi discloses a film supplying mechanism configured to feed and wind the film (film support mechanism with reel 16/17 [0056] Figure 1-2). Yasukochi teaches one advantage of the film supplying mechanism is that during the movement, the rewinding reel 17 is not driven, and the film F is fixed with respect to the movement base 11 as to stabilize the apparatus and construct a more efficient object ([0057]). The teachings of Yasukochi and the claimed invention would be considered analogous because both ascertain to three-dimensional stereolithography apparatuses used in additive manufacturing and three-dimensional printing capacities (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the apparatus of Chin such that a film supplying mechanism configured to feed and wind the film, as the apparatus of Chin such that during the movement, the rewinding reel 17 is not driven, and the film F is fixed with respect to the movement base 11 as to stabilize the apparatus and construct a more efficient object ([0057]).
Regarding Claim 3, Chin in view of Yasukochi disclose all the limitations as set forth above in the rejection of Claim 1. Chin further discloses the translucent separation member is removable (11 is held Page 7 Lines 18-19). Although not explicitly stated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to unscrew or unfasten the membrane from the vessel, and therefore removing it, in order to endure the longevity of the optical system at large. Chin teaches the advantages of such a separation member include that it is tensioned and substantially planar, as well as high strength and chemically resistant which can reduce deterioration in performance of the optical system (Page 7 Lines 11-27).
Regarding Claim 4, Chin in view of Yasukochi disclose all the limitations as set forth above in the rejection of Claim 1. Chin further discloses the film is a flexible film (lower wall 11 or flexible membrane 11 is made of, and can be a FEP film and is described as flexible and elastic Page 7 Lines 11-27). Chin teaches the advantages of such a flexible film is that it is tensioned and substantially planar, as well as high strength and chemically resistant which can reduce deterioration in performance of the optical system (Page 7 Lines 11-27).
Regarding Claim 6, Chin in view of Yasukochi disclose all the limitations as set forth above in the rejection of Claim 1. Chin discloses a translucent separation member (lower wall 11 or flexible membrane 11 is made of, and can be a FEP film Page 7 Lines 11-27). Chin is deficient in disclosing a cover that includes an inner region, wherein the inner region of the cover includes the optical system unit, and the translucent separation member separates the inner region of the cover from the modeling region.
Yasukochi discloses a cover that includes an inner region (cover 431 for blocking regions of slits 
432a Figure 10 [0118]), wherein the inner region of the cover includes the optical system unit (covers and encloses light from lens 34 Figure 10). Yasukochi is silent in disclosing the translucent separation member separates the inner region of the cover from the modeling region. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have positioned the separation member of Chin between the inner region of the cover and the modeling Page 7 Lines 11-27, see annotated Figure 10 below). Yasukochi teaches advantages of the cover include depressurizing the inside of the slit 432a ([0118]), so that , it is possible to control the vacuum so as to counteract the contraction force of the resin liquid R cured between the linear area A1 of the film F and the modeling stage 15 ([0119]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the apparatus of Chin such that a cover that includes an inner region, wherein the inner region of the cover includes the optical system unit, and the translucent separation member separates the inner region of the cover from the modeling region, as the apparatus of Chin such that it is possible to control the vacuum so as to counteract the contraction force of the resin liquid R cured between the linear area A1 of the film F and the modeling stage 15 ([0119]). 

    PNG
    media_image3.png
    653
    1090
    media_image3.png
    Greyscale

Regarding Claim 12, Chin in view of Yasukochi disclose all the limitations as set forth above in the rejection of Claim 1. Chin is deficient in disclosing at least one of a gas supplying section or a gas exhausting section, wherein the gas supplying section is configured to supply gas to the modeling region, and the gas exhausting section is configured to exhaust the gas out of the modeling region.
Yasukochi discloses at least one of a gas supplying section or a gas exhausting section (pressing 
mechanism includes flow path to introduce gas (gas supplying section) [0026]), wherein the gas supplying section is configured to supply gas to the modeling region (flow path 232b/332b introduces gas into gap between film and curved surface in modeling region [0028] Figure 8-9), and the gas exhausting section is configured to exhaust the gas out of the modeling region. Yasukochi teaches the advantages of such a gas supplying section include that the gas introduced functions as a cushion, which can reduce the friction force between the film and the pressing mechanism ([0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the apparatus of Chin such that at least one of a gas supplying section or a gas exhausting section, wherein the gas supplying section is configured to supply gas to the modeling region, and the gas exhausting section is configured to exhaust the gas out of the modeling region, as the apparatus of Chin such that the gas introduced functions as a cushion, which can reduce the friction force between the film and the pressing mechanism ([0029]).

    PNG
    media_image4.png
    649
    1048
    media_image4.png
    Greyscale

Claims 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chin (WO 2016/122408 A1) in view of Yasukochi (US 2011/0101569 A1) as applied to Claim 1 above, and further in view of Dallarosa et al. (US 2017/0021454 A1), hereinafter Dallarosa.
Regarding Claim 7, Chin in view of Yasukochi disclose all the limitations as set forth above in the rejection of Claim 1. Chin in view of Yasukochi are deficient in disclosing the optical system unit includes a movable scanning optical head, and the movable scanning optical head includes the exit region.
In the analogous art, Dallarosa teaches systems and methods for multiple beam additive 
manufacturing using multiple beams of light (Abstract).  Dallarosa discloses the optical system unit includes a movable scanning optical head (optical head 140 moves in X-Y plane from scanning pattern or strategy [0058]), and the movable scanning optical head includes the exit region (light sources exiting from 130 into optical head 140 Figure 1). Dallarosa teaches the advantages of such an optical head include causing light to be generated selectively from the light sources 130 and selectively directed to different locations on the powder bed 102 from the optical head 140 with each exposure according to the scanning pattern, which will manufacture a more desired object ([0058]). The teachings of Dallarosa and the claimed invention would be considered analogous because both ascertain to three-dimensional stereolithography apparatuses used in additive manufacturing and three-dimensional printing capacities (Abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the apparatus of Chin in view of Yasukochi such that the optical system unit includes a movable scanning optical head, and the movable scanning optical head includes the exit region, as the apparatus of Chin in view of Yasukochi such that light can be generated selectively from the light sources 130 and selectively directed to different locations on the powder bed 102 from the optical head 140 with each exposure according to the scanning pattern, which will manufacture a more desired object ([0058]
Regarding Claim 10, Chin in view of Yasukochi in view of Dallarosa disclose all the limitations as set forth above in the rejection of Claim 7. Chin in view of Yasukochi are deficient in disclosing the movable scanning optical head is a line head.
Dallarosa discloses the movable scanning optical head is a line head (optical head 240 may be 
moved in a linear scan pattern [0065]). Dallarosa teaches the advantages of such a line head include selectively activating one or more of the light sources 230-1 to 230-n, for a defined time and power (e.g., as defined by the build instructions) to produce one or more beams 231-1 to 231-n and an exposure pattern including one or more beam spots on the processing surface 206, which will manufacture a more desired object ([0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the apparatus of Chin in view of Yasukochi such that the movable scanning optical head is a line head, as the apparatus of Chin in view of Yasukochi in order to selectively activate one or more of the light sources 230-1 to 230-n, for a defined time and power (e.g., as defined by the build instructions) to produce one or more beams 231-1 to 231-n and an exposure pattern including one or more beam spots on the processing surface 206, which will manufacture a more desired object ([0065]).
Regarding Claim 11, Chin in view of Yasukochi disclose all the limitations as set forth above in the rejection of Claim 1. Chin in view of Yasukochi are deficient in disclosing the optical system unit includes a movable scanning optical head, and the movable scanning optical head includes one of a laser scanning unit, a digital micromirror device, or the exit region.
Dallarosa discloses the optical system unit includes a movable scanning optical head (optical 
head 140 moves in X-Y plane from scanning pattern or strategy [0058]), and the movable scanning optical head includes one of a laser scanning unit, a digital micromirror device, or the exit region (head 140 scans and exposes powder layer of laser beams 131 with polygon mirror or galvo scanner [0056]). [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the apparatus of Chin in view of Yasukochi such that the movable scanning optical head is a line head, as the apparatus of Chin in view of Yasukochi in order to selectively activate one or more of the light sources 230-1 to 230-n, for a defined time and power (e.g., as defined by the build instructions) to produce one or more beams 231-1 to 231-n and an exposure pattern including one or more beam spots on the processing surface 206, which will manufacture a more desired object ([0065]).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chin (WO 2016/122408 A1) in view of Yasukochi (US 2011/0101569 A1) in view of Dallarosa (US 2017/0021454 A1),  as applied to Claim 7 above, and further in view of Ueno (US 6,627,376 B1).
Regarding Claim 8, Chin in view of Yasukochi in view of Dallarosa disclose all the limitations as set forth above in the rejection of Claim 7. Chin discloses a translucent separation member (lower wall 11 or flexible membrane 11 is made of, and can be a FEP film Page 7 Lines 11-27). Dallarosa discloses a movable scanning optical head (optical head 140 moves in X-Y plane from scanning pattern or strategy [0058]). Chin in view of Yasukochi in view of Dallarosa are silent to disclosing the translucent separation member is configured to move integrally with the movable scanning optical head.
In the analogous art, Ueno teaches a stereolithographic apparatus and method used in an 
additive manufacturing technique similar to fused layer deposition (Abstract). Ueno discloses the translucent separation member is configured to move integrally with the movable scanning optical head Column 11 Lines 1-13 Figure 5). Ueno teaches the advantages of moving the two integrally would be so that the overall surface of the unhardened photohardenable resin layer is exposed to light through the mask at a time (that is, the plane-exposure is carried out) to perform the stereolithographic operation, making a more efficient printing process (Column 11 Lines 1-13). The teachings of Ueno and the claimed invention would be considered analogous because both ascertain to three-dimensional stereolithography apparatuses used in additive manufacturing and three-dimensional printing capacities (Abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the apparatus of Chin in view of Yasukochi in view of Dallarosa such that the translucent separation member is configured to move integrally with the movable scanning optical head, as the apparatus of Chin in view of Yasukochi in view of Dallarosa so that the overall surface of the unhardened photohardenable resin layer is exposed to light through the mask at a time (that is, the plane-exposure is carried out) to perform the stereolithographic operation, making a more efficient printing process (Column 11 Lines 1-13).
Regarding Claim 9, Chin in view of Yasukochi in view of Dallarosa in view of Ueno disclose all the limitations as set forth above in the rejection of Claim 8. Chin discloses the film is a flexible film (lower wall 11 or flexible membrane 11 is made of, and can be a FEP film Page 7 Lines 11-27). Ueno further discloses a support member that integrally supports the movable scanning optical head and the  film supplying mechanism (mask forming means 41 is mounted on a  support table 46 with the member 31 Column 12 Lines 43-67 to Column 13 Lines 1-6 Figure 5). Ueno teaches an advantage of such a support table is so the mask forming means 41 is freely moved upwardly and downwardly together with the support table 46 with the pin 46a serving as a fulcrum, providing greater stability to the system (Column 13 Lines 1-6). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN I GLASSER whose telephone number is (571)272-1586. The examiner can normally be reached Monday - Friday 6:30AM- 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.I.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754